DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 8/11/2022 has been entered.  Claims 1, 5-6, and 8 are amended.  Claims 16-20 are canceled.  Claims 1-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but, are moot in view of the new ground(s) of rejection.
Applicant’s arguments with respect to claim 8 have been fully considered, but are not persuasive.
Applicant argues Douady-Pleven and Montserra Mora fail to teach or suggest temporal synchronization of separately generated composite images, in particular for separate composite images that are generated based upon separate imagery captured by separate sets of image capture devices.
The examiner respectfully disagrees.  Douady-Pleven teaches generating composite images based on separate sets of image capture devices.  For example, image A 2452 may be stitched to image D 2454 to produce stitched image AD and image B 2458 may be stitched to image C 2460 to produce stitched image BC (par. 57 and 332-348, Fig. 24A and 24B).  Douady-Pleven further teaches the image capture devices may be synchronized and further the information received from the image capture devices (the images) may be synchronized (par. 90 and 94).   Since the images that are stitched together are already synchronized, the composite images are also synchronized. Montserra Mora further teaches that when generating the mesh, the images are synchronized (par. 99 and 166).  Therefore, the combination of references teaches the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1) and further in view of Simek et al. (US 2018/0139431 A1).
Regarding claim 1, Douady-Pleven teaches: A system for generating high-resolution video, the system comprising: 
one or more processors [processing apparatus (par. 176, Fig. 6B)] and 
one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system [memory including executable instructions that can be accessed by one or more processors (par. 176, Fig. 6B)] to 
generate high-resolution video by configuring the system [generating high resolution video (par. 136)] to: 
access a first video stream capturing an environment, the first video stream being captured by a first video capture device [an image capture device 200, such as a camera, that captures video content (par. 85-86, Fig. 2).  Video may be incorporated into a multimedia stream (par. 76)]
access a second video stream capturing the environment, the second video stream being captured by a second video capture device [a second image capture device (par. 90 and 110, Fig. 3 and 24A) captures a video stream (par. 98)], 
wherein image frames of the first video stream are temporally synchronized with corresponding image frames of the second video stream [synchronizing the image capture device with the second image capture device, such as using timing information.  The video including multiple frames (par. 90 and 94-95, Fig. 2)] and 
generate a composite video stream comprising a plurality of composite image frames, each composite image frame of the composite video stream being generated using imaging techniques [perform image signal processing (e.g., filtering, stitching, and/or encoding) to generate composite images based on images (video frames) from two cameras (par. 167, 173, 175, and 205, Fig. 6A and 6B)] and 
using as input (i) a respective image frame of the first video stream, (ii) a temporally synchronized corresponding image frame of the second video stream [the videos being synchronized (par. 90 and 94-95, Fig. 2).  The video frames having overlapping fields of view and used as input for generating the composite image (par. 205)], and 
(iii) respective depth information determined using the respective image frame of the first video stream and the temporally synchronized corresponding image of the second video stream [performing a depth analysis to identify the portions of the images representative of the same field of view as an input for stitching the images together (par. 329)].
Douady-Pleven does not explicitly disclose: the high-resolution video is generated from low-resolution video; the imaging techniques are super-resolution imaging techniques; the depth information is coarse depth information; and each composite image frame of the composite video stream comprising an image resolution that is higher than image resolutions of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream.
Amtrup teaches: the high-resolution video is generated from low-resolution video; the imaging techniques are super-resolution imaging techniques; and each composite image frame of the composite video stream comprising an image resolution that is higher than image resolutions of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream [using super-resolution techniques to generate a composite high resolution video from multiple low-resolution frames of video (par. 74-75 and 124)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven and Amtrup before the effective filing date of the claimed invention to modify the system of Douady-Pleven by incorporating the high-resolution video is generated from low-resolution video; the imaging techniques are super-resolution imaging techniques; and each composite image frame of the composite video stream comprising an image resolution that is higher than image resolutions of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream as disclosed by Amtrup.  The motivation for doing so would have been to improve the quality of the captured images, such as by correcting blur and increasing resolution (Amtrup – par. 5-6).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven and Amtrup in obtaining the invention as specified in the instant claim.
Amtrup does not explicitly disclose: the depth information is coarse depth information.
Simek teaches: the depth information is coarse depth information [using depth data to generate a stitched panoramic video (par. 32-34, Fig. 4-6).  Depending on the hardware configuration of the capture device, depth data may be sparse, incomplete, or sparse/low-resolution (par. 100, Fig. 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, and Simek before the effective filing date of the claimed invention to modify the system of Douady-Pleven and Amtrup by incorporating the depth information to be coarse depth information as disclosed by Simek.  The motivation for doing so would have been that it may have been impractical, cost prohibitive and/or inefficient (e.g. with respect to capture process time) to employ a depth sensor device configuration that provides extensive panoramic depth coverage (Simek – par. 100).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven and Amtrup with Simek to obtain the invention as specified in the instant claim.
Regarding claim 2, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Douady-Pleven further teaches: the first video capture device and the second video capture device are both implemented on a vehicle traveling within the environment during capture of the first video stream and the second video stream [the image capture devices may be a drone (par. 167)].
Regarding claim 4, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Douady-Pleven further teaches: each composite image frame of the composite video stream is generated using a respective temporally synchronized additional image frame as input, wherein each respective additional image frame is part of a third video stream captured by a third image capture device [There may be three image capture devices 130, 132, 134 (par. 63, Fig. 1).  Multiple image sensors with overlapping fields are used to capture images that are stitched together to obtain a composite image (par. 57)].
Regarding claim 5, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Simek further teaches: the respective coarse depth information is determined by performing stereo matching on features extracted from the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream [determine depth information using passive stereo processing, such as a passive stereo matching function that extracts corresponding points in both images (par. 103)].
Regarding claim 7, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Amtrup further teaches: generating each composite frame of the composite video stream includes motion blur compensation processing [correcting or improving blurred portions of the image (par. 75 and 100)].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1), further in view of Simek et al. (US 2018/0139431 A1), and further in view of Barua et al. (US 2021/0097667 A1).
Regarding claim 3, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Douady-Pleven further teaches: the first video capture device is implemented on a first vehicle traveling within the environment during capture of the first video stream [the image capture devices may be a drone (par. 167)].
Douady-Pleven, Amtrup, and Simek do not explicitly disclose: wherein the second video capture device is implemented on a second vehicle traveling within the environment during capture of the second video stream, the second vehicle being untethered from the first vehicle during capture of the second video stream.
Barua teaches: the second video capture device is implemented on a second vehicle traveling within the environment during capture of the second video stream, the second vehicle being untethered from the first vehicle during capture of the second video stream [The video cameras 1201 may distributed strategically throughout the event venue 1200 and may be operated on dynamically adjustable devices such as video capturing drones (par. 88, Fig. 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, Simek, and Barua before the effective filing date of the claimed invention to modify the system of Douady-Pleven, Amtrup, and Simek by incorporating the second video capture device is implemented on a second vehicle traveling within the environment during capture of the second video stream, the second vehicle being untethered from the first vehicle during capture of the second video stream as disclosed by Barua.  The motivation for doing so would have been to make the video capturing device dynamically adjustable, such as to capture video from different viewpoints (Barua – par. 88).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven, Amtrup, and Simek with Barua to obtain the invention as specified in the instant claim.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1), further in view of Simek et al. (US 2018/0139431 A1), and further in view of Wagner (US 2017/0374256 A1).
Regarding claim 6, Douady-Pleven, Amtrup, and Simek teach the system of claim 1; Douady-Pleven further teaches: generating each composite frame of the composite video stream includes rolling shutter correction processing [correct distortions such as electronic rolling shutter distortion (par. 185 and 194)].
Douady-Pleven, Amtrup, and Simek do not explicitly disclose: the rolling shutter correction processing using per-scanline pose values recorded during rolling shutter capture of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream.
Wagner teaches: the rolling shutter correction processing using per-scanline pose values recorded during rolling shutter capture of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream [correcting rolling shutter artifacts using image scanline pose values (par. 4, 14, and 33, Fig. 2-3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, Simek, and Wagner before the effective filing date of the claimed invention to modify the system of Douady-Pleven, Amtrup, and Simek by incorporating the rolling shutter correction processing using per-scanline pose values recorded during rolling shutter capture of the respective image frame of the first video stream and the temporally synchronized corresponding image frame of the second video stream as disclosed by Wagner.  The motivation for doing so would have been to perform the rolling shutter correction with less relative complexity and less computational resource requirements (Wagner – par. 2).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven, Amtrup, and Simek with Wagner to obtain the invention as specified in the instant claim.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1) and further in view of Montserrat Mora et al. (US 2015/0178988 A1).
Regarding claim 8, Douady-Pleven teaches: A system, the system comprising: 
one or more processors [processing apparatus (par. 176, Fig. 6B)] and 
one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system [memory including executable instructions that can be accessed by one or more processors (par. 176, Fig. 6B)] to 
by configuring the system to: access a first composite video stream of an environment, the first composite video stream comprising a first plurality of composite image frames [perform image signal processing (e.g., filtering, stitching, and/or encoding) to generate composite images based on images (video frames) from two cameras (par. 167, 173, 175, and 205, Fig. 6A and 6B)], 
based on a respective set of temporally synchronized images captured by a first set of image capture devices [an image capture device 200 and a second image capture device capture video content (par. 85-86, 90, and 110, Fig. 2-3 and 24A).  Synchronizing the image capture device with the second image capture device, such as using timing information.  The video including multiple frames (images) (par. 90 and 94-95, Fig. 2)], 
access a second composite video stream of the environment, the second composite video stream comprising a second plurality of composite image frames generated based on images captured by a second set of image capture devices [additional cameras may capture video of the environment which may be stitched together to form composite images (par. 57 and 332-348, Fig. 24A and 24B)], 
each composite image frame of the second plurality of composite image frames being temporally synchronized with a corresponding composite image frame of the first plurality of composite image frames [Synchronizing videos, such as using timing information.  The video including multiple frames (par. 90 and 94-95, Fig. 2 and 24A-24B).  Since the images that are stitched together are already synchronized, the composite images are also synchronized], 
wherein, for each particular composite image frame of the second plurality of composite image frames, parallax exists between a capture perspective of the particular composite image frame of the second plurality of composite image frames and a capture perspective of the corresponding composite image frame of the first plurality of composite image frames [the images include overlapping fields of view (par. 57, 63-64, and 349)]
the respective corresponding composite image frame of the first plurality of composite image frames being temporally synchronized with the respective composite image frame of the second plurality of composite image frames [the image capture devices may be synchronized and further the information received from the image capture devices (the images) may be synchronized (par. 90 and 94).  Since the images that are stitched together are already synchronized, the composite images are also synchronized].
Douady-Pleven does not explicitly disclose: generate an animated surface mesh from low-resolution images; each composite image frame of the first plurality of composite image frames being generated using super-resolution imaging techniques; each composite image frame of the first plurality of composite image frames comprising an image resolution that is higher than image resolutions of a corresponding respective set of temporally synchronized images captured by the first set of image capture devices; generate an animated surface mesh of the environment, the animated surface mesh comprising a plurality of mesh frames, each mesh frame of the plurality of mesh frames being generated based on a respective composite image frame of the second plurality of composite image frames and a respective corresponding composite image frame of the first plurality of composite image frames.
Amtrup teaches: each composite image frame of the first plurality of composite image frames being generated using super-resolution imaging techniques; each composite image frame of the first plurality of composite image frames comprising an image resolution that is higher than image resolutions of a corresponding respective set of temporally synchronized images captured by the first set of image capture devices [using super-resolution techniques to generate a composite high resolution video from multiple low-resolution frames of video (par. 74-75 and 124)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven and Amtrup before the effective filing date of the claimed invention to modify the system of Douady-Pleven by incorporating each composite image frame of the first plurality of composite image frames being generated using super-resolution imaging techniques; each composite image frame of the first plurality of composite image frames comprising an image resolution that is higher than image resolutions of a corresponding respective set of temporally synchronized images captured by the first set of image capture devices as disclosed by Amtrup.  The motivation for doing so would have been to improve the quality of the captured images, such as by correcting blur and increasing resolution (Amtrup – par. 5-6).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven and Amtrup in obtaining the invention as specified in the instant claim.
Amtrup does not explicitly disclose: generate an animated surface mesh from low-resolution images; generate an animated surface mesh of the environment, the animated surface mesh comprising a plurality of mesh frames, each mesh frame of the plurality of mesh frames being generated based on a respective composite image frame of the second plurality of composite image frames and a respective corresponding composite image frame of the first plurality of composite image frames.
Montserrat Mora teaches: generate an animated surface mesh from low-resolution images [generating animated surface mesh (abstract).  Resolution of cameras may be lower (par. 180)] 
generate an animated surface mesh of the environment, the animated surface mesh comprising a plurality of mesh frames, each mesh frame of the plurality of mesh frames being generated based on a respective composite image frame of the second plurality of composite image frames and a respective corresponding composite image frame of the first plurality of composite image frames [Generating animated surface mesh, using images captured from different points, such as using stereo reconstruction, depth map, and synchronization (abstract and par. 99, Fig. 3, 5, 10, and 11).  provide 3D animations generated as successive meshes being shown frame by frame (par. 42)]
the respective corresponding composite image frame of the first plurality of composite image frames being temporally synchronized with the respective composite image frame of the second plurality of composite image frames [when generating the mesh, the images need to be synchronized (par. 99 and 166)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, and Montserrat Mora before the effective filing date of the claimed invention to modify the system of Douady-Pleven and Amtrup by incorporating generate an animated surface mesh from low-resolution images; generate an animated surface mesh of the environment, the animated surface mesh comprising a plurality of mesh frames, each mesh frame of the plurality of mesh frames being generated based on a respective composite image frame of the second plurality of composite image frames and a respective corresponding composite image frame of the first plurality of composite image frames. as disclosed by Montserrat Mora.  The motivation for doing so would have been to generate a realistic 3d model of the environment (Montserrat Mora – par. 1).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven and Amtrup with Montserrat Mora to obtain the invention as specified in the instant claim.
Regarding claim 9, Douady-Pleven, Amtrup, and Montserrat Mora teach the system of claim 8; Douady-Pleven further teaches: each composite image frame of the second plurality of composite image frames is generated based on a respective set of temporally synchronized images captured by the second set of image capture devices [Synchronizing videos, such as using timing information.  The video including multiple frames (par. 90 and 94-95, Fig. 2 and 24A-24B)], and 
Amtrup further teaches: wherein each composite image frame of the second plurality of composite image frames comprises an image resolution that is higher than image resolutions of the corresponding respective set of temporally synchronized images captured by the second set of image capture devices [using super-resolution techniques to generate a composite high resolution video from multiple low-resolution frames of video (par. 74-75 and 124)].
Regarding claim 10, Douady-Pleven, Amtrup, and Montserrat Mora teach the system of claim 9; Douady-Pleven further teaches: the first set of image capture devices comprises at least two image capture devices connected to a first vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the first set of image capture devices [image capture devices on a drone (par. 167, Fig. 1 and 6A-6B)].
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1), further in view of Montserrat Mora et al. (US 2015/0178988 A1), and further in view of Barua et al. (US 2021/0097667 A1).
Regarding claim 11, Douady-Pleven, Amtrup, and Montserrat Mora teach the system of claim 10; Douady-Pleven, Amtrup, and Montserrat Mora do not explicitly disclose: the second set of image capture devices comprises at least two image capture devices connected to a second vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the second set of image capture devices.
Barua teaches: the second set of image capture devices comprises at least two image capture devices connected to a second vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the second set of image capture devices [The video cameras 1201 may distributed strategically throughout the event venue 1200 and may be operated on dynamically adjustable devices such as video capturing drones (par. 88, Fig. 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Barua before the effective filing date of the claimed invention to modify the system of Douady-Pleven, Amtrup, and Montserrat Mora by incorporating the second set of image capture devices comprises at least two image capture devices connected to a second vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the second set of image capture devices as disclosed by Barua.  The motivation for doing so would have been to make the video capturing device dynamically adjustable, such as to capture video from different viewpoints (Barua – par. 88).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Barua to obtain the invention as specified in the instant claim.
Regarding claim 12, Douady-Pleven, Amtrup, and Montserrat Mora teach the system of claim 9; Douady-Pleven further teaches: the first set of image capture devices comprises at least a first image capture device and a second image capture device, wherein the first image capture device is connected to a first vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the first set of image capture devices [the image capture devices may be a drone (par. 167)]. 
Douady-Pleven, Amtrup, and Montserrat Mora do not explicitly disclose: wherein the second image capture device is connected to a second vehicle traveling within the environment untethered from the first vehicle during capture of the respective sets of temporally synchronized images captured by the first set of image capture devices. 
Barua teaches: the second image capture device is connected to a second vehicle traveling within the environment untethered from the first vehicle during capture of the respective sets of temporally synchronized images captured by the first set of image capture devices [The video cameras 1201 may distributed strategically throughout the event venue 1200 and may be operated on dynamically adjustable devices such as video capturing drones (par. 88, Fig. 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Barua before the effective filing date of the claimed invention to modify the system of Douady-Pleven, Amtrup, and Montserrat Mora by incorporating the second image capture device is connected to a second vehicle traveling within the environment untethered from the first vehicle during capture of the respective sets of temporally synchronized images captured by the first set of image capture devices as disclosed by Barua.  The motivation for doing so would have been to make the video capturing device dynamically adjustable, such as to capture video from different viewpoints (Barua – par. 88).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Barua to obtain the invention as specified in the instant claim.
Regarding claim 13, Douady-Pleven, Amtrup, Montserrat Mora, and Barua teach the system of claim 12; Barua further teaches: the second set of image capture devices comprises at least a third image capture device and a fourth image capture device, wherein the third image capture device is connected to a third vehicle traveling within the environment during capture of the respective sets of temporally synchronized images captured by the second set of image capture devices, and wherein the fourth image capture device is connected to a fourth vehicle traveling within the environment untethered from the third vehicle during capture of the respective sets of temporally synchronized images captured by the second set of image capture devices [using multiple drones that each capture video (par. 88, Fig. 12)].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Douady-Pleven et al. (US 2020/0267339 A1) in view of Amtrup et al. (US 2014/0327940 A1), further in view of Montserrat Mora et al. (US 2015/0178988 A1), and further in view of Von Berg et al. (US 2009/0267941 A1).
Regarding claim 14, Douady-Pleven, Amtrup, and Montserrat Mora teach the system of claim 8; Douady-Pleven, Amtrup, and Montserrat Mora do not explicitly disclose: the instructions are executable by the one or more processors to further configure the system to: access a second animated surface mesh of the environment, the second animated surface mesh comprising a plurality of second mesh frames, each second mesh frame of the plurality of second mesh frames being generated based on a respective set of additional composite image frames.
Von Berg teaches: the instructions are executable by the one or more processors to further configure the system to: access a second animated surface mesh of the environment, the second animated surface mesh comprising a plurality of second mesh frames, each second mesh frame of the plurality of second mesh frames being generated based on a respective set of additional composite image frames [a second surface mesh of the object (par. 28-29)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Von Berg before the effective filing date of the claimed invention to modify the system of Douady-Pleven, Amtrup, and Montserrat Mora by incorporating the instructions are executable by the one or more processors to further configure the system to: access a second animated surface mesh of the environment, the second animated surface mesh comprising a plurality of second mesh frames, each second mesh frame of the plurality of second mesh frames being generated based on a respective set of additional composite image frames as disclosed by Von Berg.  The motivation for doing so would have been to have an improved surface modeling (Von Berg – par. 5).  Therefore, it would have been obvious to combine the teachings of Douady-Pleven, Amtrup, Montserrat Mora, and Von Berg to obtain the invention as specified in the instant claim.
Regarding claim 15, Douady-Pleven, Amtrup, Montserrat Mora, and Von Berg teach the system of claim 14; Von Berg further teaches: the instructions are executable by the one or more processors to further configure the system to: generate a composite animated surface mesh of the environment using the animated surface mesh and the second animated surface mesh [combining the first surface mesh and the second surface mesh, resulting in a multi-surface model of the object of interest (par. 29)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424